 
 
I 
111th CONGRESS 1st Session 
H. R. 1455 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mrs. Maloney (for herself and Mr. Kanjorski) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Federal Financial Institutions Examination Council Act to require the Council to establish a single telephone number that consumers with complaints or inquiries could call and be routed to the appropriate Federal banking agency or State bank supervisor, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Financial Consumer Hotline Act of 2009. 
2.Centralized intake of consumer complaints and inquiries made to Federal financial institution regulatory agenciesThe Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended by inserting after section 1009A the following new section: 
 
1009B.Consumer complaints and inquiries 
(a)Single toll-free telephone number for consumer complaints and inquiries 
(1)Call intake systemThe Federal financial institution regulatory agencies, coordinating through the Council, shall establish a single, toll-free telephone number for consumer complaints and inquiries concerning institutions regulated by such agencies and a system for routing such calls to the Federal financial institution regulatory agency that primarily supervises the financial institution, or that is otherwise the appropriate agency to address the subject of the complaint or inquiry. 
(2)Routing calls to StatesTo the extent practicable, State agencies may receive appropriate call transfers from the system established under paragraph (1) if— 
(A)the State agency’s system has the functional capacity to receive calls routed by the system; and 
(B)the State agency has satisfied any conditions of participation in the system that the Council, coordinating with State agencies through the chairperson of the State Liaison Committee, may establish. 
(b)Report to the CongressNot later than 6 months after the date of the enactment of the Financial Consumer Hotline Act of 2009, the Federal financial institution regulatory agencies shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate describing the agencies’ efforts to establish— 
(1)a public interagency Web site for directing and referring Internet consumer complaints and inquiries concerning any financial institution to the Federal financial institution regulatory agency that primarily supervises the financial institution, or to the Federal financial institution regulatory agency or State agency that is otherwise the appropriate agency to address the subject of the complaint or inquiry; and 
(2)a system to expedite the prompt and effective rerouting of any misdirected consumer complaint or inquiry documents between or among the agencies, with prompt referral of any complaint or inquiry to the appropriate Federal financial institution regulatory agency, and to participating State agencies.. 
 
